—In an action to recover damages for wrongful death, the plaintiff appeals from so much of an order of the Supreme Court, Kings County (Patterson, J.), dated February 6, 2001, as granted that branch of the motion of the defendant New York City Transit Authority which was for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Under the circumstances of this case, the Supreme Court properly granted that branch of the motion of the defendant New York City Transit Authority which was for summary judg*338ment dismissing the complaint insofar as asserted against it. Santucci, J.P., Altman, McGinity and Adams, JJ., concur.